DETAILED ACTION

The instant application having application No 17/352492 filed on 06/21/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, and 4-16 of Patent Application No. 16502113.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based to notify the IP packets of the IP flow via the first communication interface providing access to the corresponding first communication link and vice versa.
For claim 1, Patent Application disclose a method for enforcing packet order of transmitted packets based on packet marking, the method comprising transmitting by a processing unit of a computing device Internet Protocol (IP) packets of an IP flow via a first communication interface of the computing device providing access to a corresponding first communication link; transmitting by the processing unit IP packets of at least one other IP flow via the first communication interface determining by the processing unit a failure of the first communication link; upon determination of the failure, marking by the processing unit the IP packets of the IP flow with a first flag and transmitting by the processing unit the IP packets of the IP flow via a second communication interface of the computing device providing access to a  corresponding second communication link, and marking by the processing unit the IP packets of the at least one other IP flow with the first flag and transmitting by the processing unit the IP packets of the at least one other IP flow via the second communication interface or another communication interface of the computing device, the other communication interface being different from the first Communication interface and providing access to a corresponding communication link different from the first communication link; determining by the processing unit of the that the first communication link has recovered from the failure; and upon determination of the recovery from the failure, marking by the processing unit the IP packets of the IP flow with a second flag different from the first flag and transmitting by the processing unit the IP packets of the IP flow via the first communication interface providing access to the corresponding first communication link, and marking by the processing unit the IP packets of the at least one other IP flow with the second flag and transmitting by the processing unit the IP packets of the at least one other IP flow via the first communication interface providing access to the corresponding first communication link(See Claim 1).
For claim 2, Patent Application disclose the marking of the IP packets with the second flag occurs for a given amount of time (See Claim 2).
For claim 3, Patent Application disclose the computing device consists of a leaf networking equipment or a spine networking equipment of a fabric of a data center (See Claim 4).
For claim 4, Patent Application disclose a method for enforcing packet order of received packets based on packet marking, the method comprising receiving by a processing unit of a computing device Internet Protocol (IP) packets of an IP flow via at least one communication interface of the computing device; determining by the processing unit that at least some of the IP packets of the IP flow are marked with a first flag; calculating by the processing unit a reference inter-packet time for the IP packets of the IP flow marked with the first flag; determining by the processing unit that at least some of the IP packets of the IP flow are marked with a second flag; calculating by the processing unit a current inter-packet time for each IP packet of the IP flow marked with the second flag; and for each IP packet of the IP flow marked with the second flag, if the corresponding current inter-packet time is substantially greater or equal than the reference inter-packet time then immediately forwarding by the processing unit the IP packet via the at least one communication interface else delaying by the processing unit a forwarding of the IP packet via the at least one communication interface by an amount of time(See Claim 5).
For claim 5, Patent Application disclose the amount of time is substantially equal to the difference between the reference inter-packet time and the current inter- packet time (See Claim 6).
For claim 6, Patent Application disclose calculating the inter-packet time of a given IP packet of the IP flow consists in calculating an interval of time elapsed between the reception of a previous IP packet of the IP flow and the reception of the given IP packet, the previous and given IP packets being consecutively received (See Claim 7).
For claim 7, Patent Application disclose calculating the reference inter-packet time comprises calculating a plurality of inter-packet times for a corresponding plurality of IP packets of the IP flow marked with the first flag, and further calculating the reference inter-packet time based on the calculated plurality of inter-packet times (See Claim 8).
For claim 8, Patent Application disclose the reference inter-packet time is the average of the plurality of inter-packet times, a moving average of the plurality of inter- packet times, the maximum value of the plurality of inter-packet times or the minimum value of the plurality of inter-packet times (See Claim 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
ZHANG et al. (US 20200287637, Sep. 10, 2020) teaches Link Recovery Method, Terminal Device, And Network Device.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464